Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 1 of 16 PageID #: 1916



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


    PERSONALIZED MEDIA
    COMMUNICATIONS, LLC

                           Plaintiff,

    v.
    GOOGLE LLC.                                                     Case No. 2:19-cv-90-JRG
                                                                        LEAD CASE
    AKAMAI TECHNOLOGIES, INC.
                                                                    Case No. 2:19-cv-89-JRG
    NETFLIX, INC.
                                                                    Case No. 2:19-cv-91-JRG
                           Defendants.

    JOINT MOTION FOR ENTRY OF PARTIALLY DISPUTED PROTECTIVE ORDER

          Plaintiff Personalized Media Communications, LLC (“PMC”) and Defendants Google,

LLC., Akamai Technologies, Inc., and Netflix, Inc. (together, “Defendants”) (collectively, the

“Parties”) hereby move the court for entry of a Partially Disputed Protective Order.

          Having met and conferred, the Parties were unable to reach agreement on the issues set

forth below, and respectfully request that the Court resolve these disputes. The positions of the

Parties are presented below.1

              1. Whether Defendants’ Confidential Source Code, and Draft Expert Reports
                 and Pleadings that Contain Said Source Code, May be Transmitted
                 Electronically or by Federal Express

                 Plaintiff’s Proposal                                   Defendants’ Proposal
    A producing Party’s Source Code Material may            A producing Party’s Source Code Material may
    only be transported by the receiving Party at the       only be transported by the receiving Party at the
    direction of a person authorized under                  direction of a person authorized under
    paragraph 10(e) above to another person                 paragraph 10(e) above to another person

1
 The below summary, as well as the accompanying Partially Disputed Protective Order attached
as Exhibit A, identify the areas in dispute with Plaintiff’s proposals highlighted in yellow and
Defendants’ proposals highlighted in green.

                                                        1
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 2 of 16 PageID #: 1917



 authorized under paragraph 10(e) above, on            authorized under paragraph 10(e) above, on
 paper via hand carry on paper or removable            paper via hand carry. Source Code Material
 electronic media (e.g., a DVD, CD-ROM, or             may not be transported or transmitted
 flash memory “stick”) via hand carry, Federal         electronically over a network of any kind,
 Express or other similarly reliable courier.          including a LAN, an intranet, or the Internet.
 Source Code Material may not be transported           Source Code Material may only be transported
 or transmitted electronically over a network of       electronically as is reasonably necessary for
 any kind, including a LAN, an intranet, or the        filing any Source Code material with the
 Internet. Source Code Material may only be            Court.
 transported electronically as is reasonably
 necessary for filing any Source Code material
 with the Court. Notwithstanding anything else
 in this Protective Order, the Parties may make
 electronic copies, and send by electronic mail,
 copies of Source Code Documents, and any
 notes taken during Source Code review
 pursuant to subparagraph (k) below, as part of
 their preparation of draft pleadings and/or
 expert reports in this case, provided that any
 such documents sent by electronic mail are
 sent in a password-protect file, with the
 password sent via separate electronic mail.


       Plaintiff’s Position:

       First, Defendants seek to prohibit PMC from transporting any source code material except

by paper carried by hand. There is no such prohibition in this District’s model order, which permits

transmission of source code on removable electronic media sent by Federal Express. Indeed, such

a prohibition is so restrictive as to prohibit any productive work related to Defendants’ source

code. That is particularly true where all Parties employ outside counsel of record—and likely, will

retain experts—who are located all over the country. It would be prohibitively expensive and

cumbersome to conduct the necessary work on this technical case using paper copies carried across

the country by long-distance hand courier.

       Second, Defendants seek to prohibit PMC from any electronic transmission of draft expert

reports and pleadings that contain quotations of Defendants’ source code. Defendants have



                                                   2
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 3 of 16 PageID #: 1918



legitimate concerns about the dissemination of portions of their source code, but their refusal to

agree that draft pleadings and expert reports may be sent electronically is too extreme. PMC has

agreed that it will limit its electronic transmission of such materials only to the extent necessary to

prepare pleadings/reports, and it will take the additional step of password-protecting those files

with the passwords sent by separate email. These additional protections reasonably respond to

Defendants’ concerns without creating artificial barriers to PMC’s ability to prosecute critical

aspects of this case.

       Defendants’ Position:

       Defendants oppose PMC’s proposed additions to Paragraph 10(j) because they would

greatly undermine the provisions meant to protect Defendants’ source code. First, Defendants

vigorously oppose PMC’s request to be permitted to transport source code materials by “removable

electronic media” or “Federal Express or other similarly reliable courier.” During the parties’

meet-and-confer process and through multiple exchanges of the draft protective order, PMC

represented it agreed that generally source code materials should only be transported by hand-

carry. Yet, less than eight hours before the deadline for filing this Protective Order, PMC changed

course and proposed, for the very first time, that it be permitted to transport source code both

electronically and by FedEx at any time it desires to do so. Setting aside the fairness of this abrupt

about-face, PMC’s proposal that it be allowed to create electronic copies of source code to store

on “removable electronic media” introduces a host of security risks, particularly given that PMC

is already entitled to receive up to three paper copies of any requested source code printouts.

Unlike paper copies, removable electronic media such as flash drives are easily misplaced and can

also be hacked or infected with viruses and malware that could disseminate Defendants’ source

code to the world. Disclosure of Defendants’ highly confidential source code could lead to



                                                  3
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 4 of 16 PageID #: 1919



significant harm to the Defendants and PMC has provided no indication to as to how it would

propose to mitigate such significant risks or why it would be burdened by having to transport

source code printouts by hand. See Drone Techs., Inc. v. Parrot S.A., 838 F.3d 1283, 1300 n.13

(Fed. Cir. 2016) (“[I]t is well recognized among lower courts that source code requires additional

protections to prevent improper disclosure because it is often a company’s most sensitive and most

valuable property.”). This is why courts in this district and others have routinely prohibited source

code from being electronically copied. See, e.g., Finjan, Inc. v. Cisco Sys., Inc., No. 5:17-cv-72,

2019 WL 667766, at *14–16 (N.D. Cal. Feb. 19, 2019) (“The Receiving Party shall not create any

electronic copies or other images of the paper copies and shall not convert any information

contained in the paper copies into any electronic format without the agreement of the Producing

Party or further order of the Court.”); Rockstar Consortium US LP v. Google Inc., No. 2:31-cv-

893, 2014 WL 5831041, at *6–7, 9 (E.D. Tex. June 19, 2014) (ordering that “the Receiving Party

may not create electronic images, or any other images, of the Source Code,” except for filing in a

sealed “Court document”). To the extent PMC argues that it needs electronic copies of the source

code for convenience, the risks to Defendants of allowing its source code to be electronically

copied in this case far outweigh any marginal, convenience-related benefits to PMC. See EPL

Holdings, LLC v. Apple Inc., No. 12-cv-04306, 2013 WL 2181584, at *7 (N.D. Cal. May 20, 2013)

(concluding that an inconvenience to the plaintiff “does not outweigh the risk posed by creating

electronic copies of source code unnecessarily”); Polycom, Inc. v. Codian Ltd., No. 2:05-cv-520,

2007 WL 194588, at *1, *4 (E.D. Tex. Jan. 22, 2007) (finding that the plaintiffs’ “assertions of

inconvenience,” including “several months” “away from home” while reviewing source code at

the office of the defendants’ attorneys, did not justify their request for “a native, electronic copy




                                                 4
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 5 of 16 PageID #: 1920



of Defendants’ source code”). In hard copy, source code is a critical step away from the digital

environment, yet sufficiently convenient to review.

       Next, PMC’s proposal would allow it to put printed or even electronic copies of

Defendants’ highly sensitive source code into the hands of Federal Express or another similar

carrier. However, Federal Express is not under the direct control of anyone associated with this

case or under the Protective Order. Indeed, if the printed source code is lost in transit, there will

be no one who can answer for where it went, who obtained access to it, or where it ended up, etc.

Even if Federal Express or other similar carriers offer tracking services, there is not a single person

responsible for the constant security of the code. PMC has not identified any security precaution

it would take in handing over its code to these third parties, including even services offered by

Federal Express to protect more valuable or confidential shipments. That Federal Express offers

such enhanced services (“On-Board Courier service available for ‘hand-carry’ shipments requiring

more assurance of security and control.” and “Secure Transportation Solutions”) reflects that such

additional     protections     are     needed       and      commercially      common.             See

http://customcritical.fedex.com/us/services/air-expedite/.

       Finally, PMC’s suggestion that it should be entitled to email draft expert reports and

pleadings that contain source code further amplifies the risks already identified. Emails can easily

be intercepted or even inadvertently sent to an incorrect recipient who may not be bound by the

Protective Order at all. Allowing PMC to include in those emails Defendants’ highly confidential

source code provides yet another avenue by which their sensitive code could be lost, stolen,

misused, or disclosed to the world. Draft pleadings and expert reports, to the extent they need to

be electronically transmitted, can and should omit the verbatim recitation of protected highly




                                                  5
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 6 of 16 PageID #: 1921



confidential source code. Accordingly, Defendants respectfully request that the Court deny PMC’s

request to create electronic copies of their source code or transport it by FedEx.

           2. Whether PMC Should be Subject to an Acquisition Bar

              Plaintiff’s Proposal                                Defendants’ Proposal
                                                      Absent written consent from the Designating
                                                      Party, any individual affiliated with PMC who
                                                      obtains, receives, has access to, or otherwise
                                                      learns, in whole or in part, the Defendants’
                                                      technical Designated Material under this Order
                                                      shall not be involved in any activity related to:
                                                      the (i) the acquisition of patents or patent
                                                      applications relating to the Field of Invention
                                                      or (ii) the advising or counseling clients
                                                      regarding the same. This Acquisition Bar shall
                                                      begin when such Designated Material is first
                                                      received by the affected individual and shall
                                                      end three (3) years after the conclusion of this
                                                      Action, including any appeals.


       Plaintiff’s Position:

       Defendants argue that, in addition to barring certain prosecution activity, the prosecution

bar should also bar activity relating to “the acquisition of patents or patent applications relating to

the Field of Invention” including “advising or counsel clients regarding the same.” The Court

should reject Defendants’ acquisition bar outright.

       This District’s model order does not call for an acquisition bar, and acquisition bars are

rarely imposed in this District—for good reason: Acquisition bars are burdensome to patent

plaintiffs and their counsel. Here, for example, Defendants’ acquisition bar would prohibit

Plaintiff’s counsel from advising Plaintiff about potential acquisitions of their own patents—

advice that would not require use of Defendants’ designated materials, in addition to prohibiting

Plaintiff’s counsel from offering their other clients routine advice.




                                                  6
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 7 of 16 PageID #: 1922



       Most importantly, Defendants’ request fails on the law. An acquisition bar is only

appropriate when a defendant can show “that there is an unacceptable risk of inadvertent disclosure

of Defendants’ confidential material by Plaintiff’s counsel” (or, in this case, by other individuals

who are allowed to view Defendants’ protected material). Order (Dkt. 374), Garnet Digital, LLC

v. Apple, Inc., 6:11-cv-00647-LED (E.D. Tex.). But Defendants have not demonstrated that that

risk is present here. Nothing in the facts of this case presents any elevated risk of “inadvertent

disclosure.” Indeed, this Court will recall that it has handled in the past numerous cases filed by

PMC. No such ethical issues have arisen with respect to PMC or its counsel.

       And even if Defendants could demonstrate an “unacceptable risk of inadvertent

disclosure,” they cannot also show that such a risk “outweighs [Plaintiff’s] right to counsel of [its]

choosing.” Mem. Op. and Order (Dkt. 249), The PACid Group, LLC v. Apple, Inc.,

6:09-cv-00143-LED-JDL (E.D. Tex.), at 11. There is no reason why Plaintiff should be denied the

right to solicit its current counsel’s advice about selling or acquiring patents for a Defendants-

proposed three years after this case concludes.

       Should this Court disagree with PMC and decide to impose an acquisition bar, then at the

very least that bar should be reciprocal. PMC will be producing its own confidential information

to Defendants—particularly as to the licensing rates paid to PMC by other significant technology

companies. That licensing information might be interesting to an entity who wishes to acquire

patents to assert against those technology companies. Accordingly, there is no reason why an

acquisition bar should attach to Plaintiff and Plaintiff’s counsel, but not also to Defendants and

Defendants’ counsel.

       Defendants’ Position:




                                                  7
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 8 of 16 PageID #: 1923



       Defendants’ proposed acquisition bar effectively mirrors a similarly worded prosecution

bar to which PMC and its counsel have already agreed. Defendants propose an acquisition bar

because it would be highly prejudicial for PMC and its counsel, both of whom have a demonstrated

history of filing continuation patents applications and then filing lawsuits on those patents, to use

Defendants’ confidential information, even if inadvertent, to acquire patents or advise clients on

the acquisition of patents to assert against Defendants’ products and services. See, e.g., Unwired

Planet LLC v. Apple Inc., No. 12-cv-0505, 2013 WL 1501489, at *7 (D. Nev. Apr. 11, 2013)

(finding that “good cause exists to include in the protective order the bar that Unwired’s outside

counsel cannot use the confidential information obtained in this lawsuit for the purpose of giving

advice on patent acquisitions”); E-Contact Technologies, LLC v. Apple, Inc., Case No. 1:11-cv-

00426- LED-KFG, 2012 WL 11924448, at *2 (E.D. Tex. June 19, 2012) (“This Court finds that

the potential harm of inadvertent disclosure outweighs the restriction imposed on counsel for

Plaintiff. An acquisition bar should be included in the protective order.”); see also PersonalWeb

Technologies, LLC v. Google Inc., et. al., Case No. 6:11-cv-00656 (E.D. Tex. Aug. 9, 2012), Dkt.

89, ¶ 2B (barring both prosecution and acquisition activity). Further, courts in this district have

barred counsel from access to confidential information that could be used in the acquisition of

patents, and counseling regarding the same, particularly when a plaintiff has brought repeated

lawsuits involving its patents. See Hyundai Motor Am. v. Clear With Computers, LLC, 6:08-cv-

302, Dkt. 71 (E.D. Tex. May 11, 2009); ST Sales Tech Holdings, LLC v. Daimler Chrysler Co.,

No. 6:07-cv-346, 2008 WL 5634214, at *8 (E.D. Tex. Mar. 14, 2008); Bright Response, LLC v.

Google, Inc., 2:07-cv-371, Dkt. 349 (E.D. Tex. June 2, 2010) (all barring plaintiff’s attorney from

confidential documents because of the risk of inadvertent disclosure during the counseling and

acquisition of patents).



                                                 8
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 9 of 16 PageID #: 1924



          Defendants’ proposed acquisition bar is narrowly tailored and a reasonable safeguard to

ensure that any person reviewing Defendants’ protected materials shall not, for a period of three

years following the conclusion of this case, engage in any activity related to the acquisition of

patents or patent applications or advising or counseling clients regarding the same. This is not an

attempt to escape infringement allegations or to stifle competition; it merely ensures that

individuals with access to such information do not inadvertently use it improperly.

          In response to Defendants’ proposal, PMC has indicated that it opposes this provision

simply because it thinks it is unnecessary given the other protections of the Protective

Order. Defendants respectfully submit that this argument misses the point of an acquisition bar.

Acquisition bars (similar to prosecution bars) serve to prevent even the inadvertent use of a

Defendants’ confidential information when evaluating patents for acquisition. Defendants do not

argue that PMC or its counsel would intentionally use confidential information for purposes

outside of this litigation. Imposing an acquisition bar for a limited time is a regular and common

sense provision to ensure that attorneys who have seen Defendant’s confidential information are

not placed in the nearly impossible position of advising a client as if they had never seen that

information. As the Federal Circuit has noted, “It is very difficult for the human mind to

compartmentalize and selectively suppress information once learned, no matter how well-

intentioned the effort may be to do so.” In re Deutsche Bank Tr. Co. Ams., 605 F.3d 1373, 1378

(Fed. Cir. 2010) (alteration omitted) (quoting FTC v. Exxon Corp., 636 F.2d 1336, 1350 (D.C. Cir.

1980)).

          The justification underlying the prosecution bar (already agreed to by PMC) and the

acquisition bar is identical—it will be difficult, if not impossible, for an individual who has seen

Defendants’ confidential information to segregate that information mentally when later advising



                                                 9
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 10 of 16 PageID #: 1925



on patent prosecution or acquisition related to that information. The risks of inadvertent disclosure

and competitive misuse are the same with respect to both prosecution and acquisition:

              Counsel for Plaintiff has acquiesced to the imposition of a patent
              prosecution bar, and, therefore, apparently agrees that there could
              possibly be a risk of inadvertent disclosure of Defendants’
              confidential information in the course of representing their client
              before the PTO. Therefore, it is hard to conceive that there would be
              little or no risk of inadvertent disclosure when these same attorneys
              advise their client in matters regarding acquisitions of patents.
E-Contact Techs., LLC v. Apple, Inc., No. 11-cv-00426, 2012 WL 11924448, at *2 (E.D. Tex. June

19, 2012); see also EPL Holdings, 2013 WL 2181584, at *4 (explaining that patent acquisition

and prosecution create the same risk of inadvertent use because “litigation counsel may

consciously or subconsciously use their knowledge . . . to advise a client on which patents to

acquire”).

       Absent a bar, the parties will be left to guess (and potentially litigate) in future cases

whether a defendant’s confidential information was improperly used to acquire and assert a new

patent. See Inventor Holdings, LLC v. Google, Inc., No. 1:14-cv-00186 (GMS), 2014 WL

4369504, at *1-2 (D. Del. Aug. 27, 2014) (citing the risk of “inadvertent disclosure” and “the fact

that the plaintiff is a non-practicing entity” as justification for imposing a two-year acquisition

bar). Accordingly, Defendants respectfully request that the Court head-off such potential future

disputes by entering this time-limited acquisition bar.

             3. Whether Outside Counsel of Record who Obtain Access to Designated
                Materials May Travel Abroad with Personal Electronic Devices

              Plaintiff’s Proposal                             Defendants’ Proposal
 No Protected Material may leave the territorial   No Protected Material may leave the territorial
 boundaries of the United States of America . .    boundaries of the United States of America . .
 . . Notwithstanding this prohibition, Protected   . . Notwithstanding this prohibition, Protected
 Material, exclusive of material designated        Material, exclusive of material designated
 RESTRICTED CONFIDENTIAL SOURCE                    RESTRICTED CONFIDENTIAL SOURCE
 CODE, and to the extent otherwise permitted       CODE, and to the extent otherwise permitted
 by law, may be taken outside the territorial      by law, may be taken outside the territorial


                                                 10
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 11 of 16 PageID #: 1926



 limits of the United States if it is reasonably limits of the United States if it is reasonably
 necessary for a deposition taken in a foreign necessary for a deposition taken in a foreign
 country. Nothing in this provision shall country.
 prevent outside counsel of record from
 travelling outside the territorial limits of the
 United States with their personal electronic
 devices, including laptops and/or cellphones,
 or reviewing their electronic mail while
 traveling abroad.


       Plaintiff’s Position:

       PMC agreed to Defendants’ proposal that no party’s designated materials should be sent

outside the bounds of the United States, although there is no such prohibition in this District’s

model order. The Parties also agreed on an exception that would permit outside counsel of record

to travel internationally with certain designated materials to the extent necessary for foreign

depositions in this case. PMC proposed an additional reasonable and limited exception that would

permit outside counsel of record to travel internationally with their personal electronic devices.

Defendants’ rejection of that additional exception would lead to absurd results. The Court should

permit this exception.

       Without such an exception, the risk of outside counsel of record inadvertently violating the

protective order while abroad for work on another matter or for personal travel is so great as to

effectively prohibit outside counsel of record from any international travel during the pendency of

this case. For example, if PMC’s outside litigation counsel were abroad taking a deposition in

another case and receives a filed-under-seal exhibit by electronic mail from opposing counsel in

this case (as has already occurred), PMC’s outside counsel will be in violation of the protective

order simply by virtue of having access to his or her electronic mail during that business trip. Of

course, the same will be true when Defendants’ outside counsel of record receive PMC’s

designated materials by electronic mail during the pendency of this case. The effect of Defendants’


                                                11
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 12 of 16 PageID #: 1927



proposal is to confine counsel of record to the territorial bounds of the United States during the

pendency of this case, which is absurd and would prevent counsel from providing their other clients

services. Not to mention its chilling effect on family vacations.

       Where even Defendants agree that designated materials may be taken abroad for

depositions in this case, there is no heightened risk to Defendants from counsel of record travelling

internationally with their personal electronic devices. The Court should order PMC’s additional,

limited exception.

       Defendants’ Position:

       The parties appear to agree that protected materials should not be taken outside of the

United States and that everyone permitted to receive protected materials in this case must comply

with applicable export control laws. Despite agreeing to this general rule, PMC proposes

additional language that creates a potentially dangerous loophole by allowing outside counsel of

record to take such materials outside of the United States on their personal devices. PMC claims

that, without this exception, its attorneys would be burdened by being unable to take their devices

outside of the United States while, for example, on vacation or while traveling for other

matters. PMC has not articulated why it would be burdensome. By way of example, attorneys

might ensure that they either (a) remove any protected materials from their personal devices before

traveling abroad or (b) simply not download such materials to their personal devices in the first

place. In any event, PMC cannot argue that its attorneys’ convenience in travelling abroad justifies

a loophole that contradicts the obligations under applicable export control laws.

       This Court has regularly adopted export control provisions substantively identical to the

one at issue here without any such carve-out. See, e.g., Fujinomaki v. Google, Inc., No. 2:15-cv-

1381-JRG-RSP, Dkt. 101, at § 5.C (E.D. Tex. Jan. 25, 2016); Eolas Techs. Inc. v. Amazon.com,



                                                 12
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 13 of 16 PageID #: 1928



Inc., No. 6:15-cv-1038-RWS, Dkt. 98, at ¶ 13 (E.D. Tex. May 5, 2016); see also Data Engine

Techs. LLC v. Google Inc., No. 1:14-cv-1115, Dkt. 33 (D. Del. Apr. 8, 2015) (adopting Google’s

provision prohibiting source code from being taken outside the United States because “source code

is entitled to stringent protection”). Such provisions make sense because if protected materials are

taken or sent to a foreign country, they will be outside of the Court’s jurisdiction and the risk of

irreparable disclosure will be significantly increased. Given this enhanced risk of irreparable

disclosure and because PMC fails to offer any compelling justification as to why its additional

provision is necessary, Defendants respectfully oppose PMC’s requested addition.



 Dated: August 1, 2019                                      Respectfully submitted,

                                                          By: Joseph S. Grinstein
                                                          Arun Subramanian
                                                          New York Bar No. 4611869
                                                          Tamar Lusztig
                                                          New York Bar No. 5125174
                                                          SUSMAN GODFREY L.L.P.
                                                          1301 Avenue of the Americas, 32nd Fl.
                                                          New York, NY 10019-6023
                                                          Telephone: (212) 471-8346
                                                          asubramanian@susmangodfrey.com
                                                          tlusztig@susmangodfrey.com


                                                          Joseph S. Grinstein
                                                          Texas Bar No. 24002188
                                                          J. Patrick Redmon
                                                          Texas Bar No. 24110258
                                                          SUSMAN GODFREY L.L.P.
                                                          1000 Louisiana, Suite 5100
                                                          Houston, TX 77002-5096
                                                          Telephone: (713) 653-7820
                                                          jgrinstein@susmangodfrey.com
                                                          predmon@susmangodfrey.com

                                                         S. Calvin Capshaw
                                                         E. DeRieux

                                                13
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 14 of 16 PageID #: 1929



                                             Texas Bar No. 03783900
                                             CAPSHAW DERIEUX LLP
                                             114 E. Commerce Avenue
                                             Gladewater, TX 75647
                                             Telephone: (903) 233-4826
                                             ccapshaw@capshawlaw.com
                                             ederieux@capshawlaw.com

                                             Dmitry Kheyfits
                                             New York Bar No. 4743795
                                             KHEYFITS P.C.
                                             1140 Avenue of the Americas, 9th Floor
                                             New York, NY 10036
                                             Telephone: (212) 203-5399
                                             dkheyfits@kheyfits.com

                                             ATTORNEYS FOR
                                             PERSONALIZED MEDIA
                                             COMMUNICATIONS, LLC

                                             /s/ Alyssa Caridis
                                             Jennifer H. Doan
                                             Texas Bar No. 08809050
                                             Kyle R. Akin
                                             Texas Bar No. 24105422
                                             HALTOM & DOAN
                                             6500 Summerhill Road, Suite 100
                                             Texarkana, TX 75503
                                             Telephone: (903) 255-1000
                                             Facsimile: (903) 255-0800
                                             Email: jdoan@haltomdoan.com
                                             Email: kakin@haltomdoan.com

                                             OF COUNSEL:

                                             Clement Roberts
                                             ORRICK HERRINGTON &
                                             SUTCLIFFE LLP
                                             The Orrick Building
                                             405 Howard Street
                                             San Francisco, CA 94105-2669
                                             Phone: 415-773-5700
                                             Email: croberts@orrick.com

                                             Alyssa Caridis


                                      14
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 15 of 16 PageID #: 1930



                                             ORRICK HERRINGTON &
                                             SUTCLIFFE LLP
                                             777 South Figueroa Street, Suite 3200
                                             Los Angeles, CA 90017-5855
                                             Phone: 213-629-2020
                                             Email: acaridis@orrick.com

                                             ATTORNEYS FOR DEFENDANT
                                             NETFLIX, INC.


                                             /s/ Charles K. Verhoeven
                                             Charles K. Verhoeven
                                             charlesverhoeven@quinnemanuel.com
                                             David A. Perlson
                                             davidperlson@quinnemanuel.com
                                             Carl G. Anderson
                                             carlanderson@quinnemanuel.com
                                             Felipe Corredor
                                             felipecorredor@quinnemanuel.com
                                             QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
                                             50 California Street, 22nd Floor
                                             San Francisco, CA 94111
                                             Tel: 415-875-6600
                                             Fax: 415-875-6700

                                             Mark Yeh-Kai Tung
                                             marktung@quinnemanuel.com
                                             555 Twin Dolphin Drive, 5th Floor
                                             Redwood Shores, CA 94065
                                             Tel : 650-801-5000
                                             Fax: 650-801-5100

                                             Nima Hefazi (pro hac vice)
                                             nimahefazi@quinnemanuel.com
                                             Miles D. Freeman
                                             milesfreeman@quinnemanuel.com
                                             QUINN EMANUEL URQUHART &
                                             SULLIVAN LLP
                                             865 S. Figueroa Street, 10th Floor
                                             Los Angeles, CA 90017
                                             Tel: 213-443-3000
                                             Fax: 213-443-3100

                                             James Mark Mann


                                      15
Case 2:19-cv-00090-JRG Document 83 Filed 08/01/19 Page 16 of 16 PageID #: 1931



                                                        mark@themannfirm.com
                                                        Gregory Blake Thompson
                                                        blake@themannfirm.com
                                                        MANN TINDEL & THOMPSON
                                                        300 W. Main
                                                        Henderson, TX 75652
                                                        Tel: 903-657-8540
                                                        Fax: 903-657-6003

                                                        Attorneys for Google LLC

                                                        /s/ G. Mark Edgarton
                                                        Michael E. Jones
                                                        SBN: 10929400
                                                        mikejones@potterminton.com
                                                        POTTER MINTON
                                                        110 N. College, Suite 500
                                                        Tyler, Texas 75702
                                                        903.597.8311 (Telephone)
                                                        903.593.0846 (Facsimile)

                                                        OF COUNSEL:

                                                        Carlos Perez-Albuerne
                                                        G. Mark Edgarton
                                                        Sophie F. Wang
                                                        CHOATE, HALL & STEWART LLP
                                                        Two International Place
                                                        Boston, MA 02110
                                                        Tel.: (617) 248-5000
                                                        Fax: (617) 248-4000

                                                        ATTORNEYS FOR AKAMAI
                                                        TECHNOLOGIES, INC.



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who have consented to

electronic service are being served with a copy of this document via ECF on August 1, 2019.

                                    /s/ Miles D. Freeman
                                    Miles D. Freeman


                                              16
